
	

114 HR 1785 IH: Voluntary Verification Program Act of 2015
U.S. House of Representatives
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 1785
		IN THE HOUSE OF REPRESENTATIVES
		
			April 14, 2015
			Mr. Latta (for himself, Mr. Cooper, and Mrs. Blackburn) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To amend the Energy Policy and Conservation Act to provide for the recognition of voluntary
			 verification programs for air conditioning, furnace, boiler, heat pump,
			 and water heater products.
	
	
 1.Short titleThis Act may be cited as the Voluntary Verification Program Act of 2015. 2.Voluntary verification programs for air conditioning, furnace, boiler, heat pump, and water heater productsSection 326(b) of the Energy Policy and Conservation Act (42 U.S.C. 6296(b)) is amended by adding at the end the following:
			
				(6)Voluntary verification programs for air conditioning, furnace, boiler, heat pump, and water heater
			 products
 (A)Reliance on voluntary verification programsFor the purpose of verifying compliance with energy conservation standards and Energy Star specifications established under sections 324A, 325, and 342 for covered products described in paragraphs (3), (4), (5), (9), and (11) of section 322(a) and covered equipment described in subparagraphs (B), (C), (D), (F), (I), (J), and (K) of section 340(1), the Secretary and Administrator of the Environmental Protection Agency (in this paragraph referred to as the Administrator) shall—
 (i)rely on voluntary verification programs that are recognized by the Secretary or the Administrator according to criteria that have consensus support established through a negotiated rulemaking; and
 (ii)not later than 180 days after the date of enactment of the Voluntary Verification Program Act of 2015, initiate a negotiated rulemaking described in clause (i) to establish criteria for achieving recognition by the Secretary or the Administrator as an approved voluntary verification program, which at a minimum shall ensure that voluntary verification programs—
 (I)are nationally recognized; (II)maintain a publicly available list of all verified products and equipment;
 (III)require the changing of the performance rating or removal of the product or equipment from the program if testing determines that the performance rating does not meet the levels the manufacturer has verified to the Secretary or the Administrator;
 (IV)require the qualification of new participants in the program through testing and production of test reports;
 (V)allow for challenge testing of products and equipment within the scope of the program; (VI)require program participants to verify the performance rating of all covered products and equipment within the scope of the voluntary verification program;
 (VII)provide to the Secretary or the Administrator— (aa)prompt notification when program testing results in—
 (AA)the rerating of the performance rating of a product or equipment; or (BB)the delisting of a product or equipment; and
 (bb)test reports, on the request of the Secretary or the Administrator, for Energy Star compliant products, which shall be treated as confidential business information as provided for under section 552(b)(4) of title 5, United States Code (commonly known as the Freedom of Information Act); and
 (VIII)meet any additional requirements or standards that the Secretary or the Administrator shall establish consistent with this clause.
							(B)Administration
 (i)In generalNeither the Secretary nor the Administrator shall require— (I)manufacturers to participate in a voluntary verification program described in subparagraph (A); or
 (II)participating manufacturers to provide information that can be obtained through a voluntary verification program described in subparagraph (A).
 (ii)List of covered productsThe Secretary or the Administrator may maintain a publicly available list of covered products and equipment verified under subparagraph (A) that distinguishes between—
 (I)covered products and equipment verified by a program described in subparagraph (A); and (II)products not verified by a program described in subparagraph (A).
 (iii)Periodic verification testingThe Secretary and the Administrator shall not subject a manufacturer that participates in a voluntary verification program described in subparagraph (A), and that is in compliance with subparagraph (A)(ii) (I) through (VIII), to additional periodic verification testing to verify the accuracy of the performance rating of the product or equipment, if the voluntary verification program subjects covered products to periodic verification testing and provides test results to the Secretary or the Administrator on request.
 (iv)Effect on other authorityNothing in this paragraph limits the authority of the Secretary or the Administrator to enforce compliance with any law..
		
